NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50002

                Plaintiff-Appellee,             D.C. No. 3:18-cr-07170-DMS-1

 v.
                                                MEMORANDUM*
JOSE ORTIZ-BARRAGAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Jose Ortiz-Barragan appeals from the district court’s judgment and

challenges the five-month consecutive sentence imposed upon revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ortiz-Barragan contends that the district court procedurally erred by failing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to address his non-frivolous mitigation arguments in support of a concurrent

sentence. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The record

reflects that the district court considered Ortiz-Barragan’s arguments, but believed

that a consecutive sentence was warranted in light of Ortiz-Barragan’s immigration

history and significant breach of the court’s trust, as well as the need to deter. The

court’s explanation was sufficient. See Rita v. United States, 551 U.S. 338, 356-59

(2007). Contrary to Ortiz-Barragan’s contention, the court was not required to

address specifically each of his mitigating arguments. See United States v. Perez-

Perez, 512 F.3d 514, 516 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    19-50002